December 10, 2015



Mr. Chris Knowles
3rd Court of Appeals
209 West 14th Street
Suite 101
Austin, Texas 78701

Re:   Trial Court Cause No. D-1-FM-13-006978
      Court of Appeals No. 03-15-00010-CV

To Whom It May Concern:

The 3rd Court of Appeals' office contacted me Wednesday,
12/10/15, alerting me that an appeal had been filed in
January of 2015 in the above-styled case and I was the court
reporter present. This letter is my request for a 30-day
extension of my three-volume record.

Regards,



Elizabeth Davis
Official Court Reporter
Travis County Court #8
509 West 11th Street
Fifth Floor
Austin, Texas 78701
512-854-7183
elizabeth.davis@traviscountytx.gov